Virgin, J.
Th & pro forma ruling that upon the facts disclosed by the documentary evidence in the case, the prayer of the petitioner could not, as matter of law, be granted, was correct. A writ of certiorari lies only to correct errors in law; and where the record contains no error, the writ cannot be issued.
The petitioner’s complaint is in general terms that the county commissioners did not, within one year after the census of 1870, divide the county into jury districts in accordance with the provisions of R. S., c. 106, §§ 6 and 7.
The original record of March 8th, 1871, did not show a compliance with the statute mentioned. The county commissioners declare that the division was in fact made at that time; and at the January term, 1875, upon the evidence then before them, they amended their record in accordance with the facts. This they had an undoubted right to do. Dresden v. Co. Com, 62 Maine, 365. Gloucester v. Co. Com., 116 Mass., 579 and cases. In the record as amended, there is no error. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Daneoetii and Reters, JJ., concurred.